Opinion filed June 17, 2021




                                       In The

        Eleventh Court of Appeals
                                    __________

                              No. 11-20-00290-CV
                                  __________

                  IN THE INTEREST OF P.M., A CHILD

                     On Appeal from the 326th District Court
                               Taylor County, Texas
                         Trial Court Cause No. 9855-CX


                      MEMORANDUM O PI NI O N
      This is an appeal from an order in which the trial court terminated the parental
rights of the mother of P.M. The mother filed this appeal. On appeal, she presents
a single issue in which she challenges the legal and factual sufficiency of the trial
court’s best interest finding. Because the evidence is sufficient to support the
challenged finding, we affirm the trial court’s order.
                         Termination Standards and Findings
      The termination of parental rights must be supported by clear and convincing
evidence. TEX. FAM. CODE ANN. § 161.001(b) (West Supp. 2020). To determine if
the evidence is legally sufficient in a parental termination case, we review all of the
evidence in the light most favorable to the finding and determine whether a rational
trier of fact could have formed a firm belief or conviction that its finding was true.
In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To determine if the evidence is
factually sufficient, we give due deference to the finding and determine whether, on
the entire record, a factfinder could reasonably form a firm belief or conviction about
the truth of the allegations against the parent. In re C.H., 89 S.W.3d 17, 25–26 (Tex.
2002). We note that the trial court is the sole arbiter of the credibility and demeanor
of witnesses. In re A.B., 437 S.W.3d 498, 503 (Tex. 2014) (citing In re J.L., 163
S.W.3d 79, 86–87 (Tex. 2005)).
      With respect to the best interest of a child, no unique set of factors need be
proved. In re C.J.O., 325 S.W.3d 261, 266 (Tex. App.—Eastland 2010, pet. denied).
But courts may use the non-exhaustive Holley factors to shape their analysis.
Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). These include, but are not
limited to, (1) the desires of the child, (2) the emotional and physical needs of the
child now and in the future, (3) the emotional and physical danger to the child now
and in the future, (4) the parental abilities of the individuals seeking custody, (5) the
programs available to assist these individuals to promote the best interest of the
child, (6) the plans for the child by these individuals or by the agency seeking
custody, (7) the stability of the home or proposed placement, (8) the acts or
omissions of the parent that may indicate that the existing parent–child relationship
is not a proper one, and (9) any excuse for the acts or omissions of the parent. Id.
Additionally, evidence that proves one or more statutory grounds for termination
may also constitute evidence illustrating that termination is in the child’s best
interest. C.J.O., 325 S.W.3d at 266.
      In this case, the trial court entered an order of termination in which it found
that Appellant had committed three of the acts listed in Section 161.001(b)(1). See
FAM. § 161.001(b)(1)(E), (N), (O). Appellant does not challenge these findings on
appeal.   The trial court also found, pursuant to Section 161.001(b)(2), that
                                           2
termination of Appellant’s parental rights would be in the best interest of P.M. See
id. § 161.001(b)(2). It is this finding that Appellant challenges on appeal.
                                  Evidence at Trial
      At the time of trial, P.M. was twelve years old and had been in the care of the
Department of Family and Protective Services for almost one year. P.M. had been
removed from Appellant’s care after P.M. made an outcry that he had been sexually
assaulted by a relative. The intake also included an allegation that Appellant was
using drugs while P.M. was in her care. P.M. subsequently tested positive for
methamphetamine, was removed from Appellant’s care, and was placed in foster
care. P.M.’s father was deceased.
      The trial court ordered Appellant to participate in various services in order for
P.M. to be returned to her care. Appellant did not comply. She failed to obtain a
stable home or stable employment, attend parenting classes, go to the NOAH project,
get in-patient treatment, obtain a psychological evaluation, and go to counseling.
She also continued to use methamphetamine, testing positive at a “very, very high”
level less than three weeks before the final hearing in this cause.
      The record also shows that, throughout the case below, Appellant failed to
maintain contact with the Department and that she had not addressed the reasons for
removal. Additionally, Appellant had a long history with the Department that
revealed a pattern of parenting issues. The past cases dealt not only with P.M. but
also with Appellant’s other children, who were not in Appellant’s care at the time of
P.M.’s removal—either because they had been placed elsewhere or because
Appellant’s parental rights had been terminated.
      According to the permanency case manager, P.M. was doing very well in
foster care. P.M. had been placed in a long-term foster home, but the Department’s
goal for P.M. was for him to be adopted—either by a relative or a nonrelative. The
case manager believed that, even though P.M. desired to maintain contact with
                                           3
Appellant, it would be in P.M.’s best interest for Appellant’s parental rights to be
terminated. She explained that Appellant and P.M. loved each other and were
bonded but that not terminating Appellant’s parental rights would leave P.M. in
limbo indefinitely, “getting his hopes up over and over.” Appellant’s inability to be
an appropriate parent and provide for P.M. guided the case manager’s conclusion
that termination would be in P.M.’s best interest.           If Appellant’s rights were
terminated, P.M. would be available for adoption and, therefore, could be placed on
the “TARE website.” The case manager described P.M. as “a great kid” who
“deserves a forever home.” The trial court conferred with P.M. off the record.
                                 Best Interest—Analysis
       We note that the trier of fact is the sole judge of the credibility of the witnesses
at a trial and that we are not at liberty to disturb the determinations of the trier of fact
as long as those determinations are not unreasonable. In re J.P.B., 180 S.W.3d 570,
573 (Tex. 2005). Based upon the evidence in the record, as set forth above, and the
Holley factors, we cannot hold that the trial court’s best interest finding is not
supported by clear and convincing evidence. See Holley, 544 S.W.2d at 371–72. We
hold that the trial court could reasonably have formed a firm belief or conviction that
termination of Appellant’s parental rights would be in P.M.’s best interest. See id.
Upon considering the record as it relates to the desires of the child, the emotional
and physical needs of the child now and in the future, the emotional and physical
danger to the child now and in the future, the parental abilities of those involved, the
plans for the child by the Department, Appellant’s continued use of
methamphetamine, Appellant’s long history with the Department, and the instability
of Appellant’s situation, we further hold that the evidence is legally and factually
sufficient to support the trial court’s finding that termination of Appellant’s parental
rights is in the best interest of P.M. See id. Accordingly, we overrule Appellant’s
sole issue on appeal.
                                             4
                                   This Court’s Ruling
      We affirm the trial court’s order of termination.




                                                W. BRUCE WILLIAMS
                                                JUSTICE


June 17, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                            5